November 28, 1961

Honorable V. D. Housworth
Executive Director
State Board of Barber Examiners
State Office Building
Austin, Texas                Opinion No. WW-1202
                               Re:   Construction of Section
                                     9 (f) of the Texas
                                     Barber Law regarding
                                     the "five years expe-
                                     rience" provision.
Dear Mr. Housworth:
          Your recent   opinion request propounds the
following questions:
           "We would like clarification on whether
     of not the five years experience must be had
     under a Registered Class "A" license, or If
     it could be a combination of practice as an
     Assistant barber license, and a Registered
     Class "A" license.
          "Would the five years experience as a
     practicing barber have to be had in Texas,
     or could experience as a licensed practicing
     barber in another state be accepted?"
          Section 9 (f) of Article 73&a Vernon's Penal
Code added to House Bill No. 829, 57th Legislature, Regular
Session, Chapter 287 page 602 reads in part as follows:
          "No barber school or college which issues
     tClass Al certificates shall be approved by the
     Board unless it is under the direct supervision
     and control of a barber who holds a current
     registered 'Class At certificate to practice
     barbering under the Texas Barber Law, and who
     can show evidence of at least five (5) xears
     experience as a practicing barber . . .
Honorable V. D. Housworth, page 2 (WW-1202)


          We believe that the answer to your first question
is found in Section 4 of Article 734a, Vernon's Penal
Code, which reads in part as follows:
          ". . .the practice of barbering Is hereby
     defined to be the following practices for hire
     or reward . . ."
          (a) Shaving or trimming the beard or
     cutting the hair.
          (b) By giving any of the following
    treatments by any person engaged in shaving
    or trimming the beard and/or cutting the
    hair;
         "(1) Giving facial and scalp massages,
    or applications or oils, creams, lotions, or
    other nreparatlons, either by hand or electrical
    appliances;
        " (2) Singeing, shampooing, or dyeing the
    hair or applying hair tonics;
         “(3)  Applying cosmetic preparations,
    antiseptics, powders, oils, clays, or lotions
    to the scalp, face, neck, or that part of the
    body above the shoulders."
          It Is apparent that one with an assistant barber
license may perform the acts enumerated in Section 4.
Section 5 of Article 734, Vernon's Penal Code specifically
authorizes assistant barbers to do the acts constituting
the practice of barbering under the Immediate supervision
of a registered barber. The fact that an assistant  barber
must practice under the immediate supervision of a regis-
tered barber does not, in our view, prevent such experience
from satisfying the five (5) year experience requirement
of Section 9 (f).
          In connection with your second question, it is
our opinion that our-of-state barbering experience, as
defined by Section 4 of the Texas Barber Law, may be applied
to satisfy the five (5) year barber experience requirement
in question. Our reason for this view is simply that there
is no indication in Section 9 (f) that the Texas Legislature
intended to require that the experience requirement in
Honorable V. D. Housworth, page 3 (WW-1202)


question be satisfied only by experience acquired in Texas.

                        SUMMARY
         Barber experience had under an assistant
    barber license may be applied to satisfy the
    five (5) year experience requirement in question.
    Out-of-state experience as a practicing barber
    may be applied to the satisfaction of said
    requirements.
                                  Very truly yours,
                                  WILL WILSON
                                  Attorney General of Texas


                             By Joe B. McMaster
                                Assistant

JBMcM:kh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Gordon Cass
Jack Pr'ce
Norman Suarez
Riley Eugene Fletcher
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee